62 So. 3d 1176 (2011)
William Grant SANDERS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D11-421.
District Court of Appeal of Florida, Fourth District.
June 1, 2011.
William Grant Sanders, Punta Gorda, pro se.
No appearance required for appellee.
PER CURIAM.
William Grant Sanders appeals the summary denial of his Motion for Court Transcripts at State Expense. We affirm. See Vanover v. State, 946 So. 2d 1152, 1152 (Fla. 4th DCA 2006) ("`Beyond the record provided for a direct appeal, [a prisoner] is not entitled to free transcripts to assist in the preparation of either a postconviction motion or a petition for extraordinary relief.'" (quoting Golden v. State, 870 So. 2d 167, 167 (Fla. 2d DCA 2004)); accord Meader v. State, 59 So. 3d 1202 (Fla. 4th DCA 2011).
Affirmed.
HAZOURI, MAY and DAMOORGIAN, JJ., concur.